Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 31 August 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 1-30, 33-35, 40, 44 and 51-65 have been canceled.
2. No new Claims have been added.
3. Claims 31-32 have been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
5. Declaration under 37 CFR 1.132 by Abigail Pulsipher.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 31-32, 36-39, 41-43, 45-50 and 66-67 under 35 U.S.C. 103 as being unpatentable over Prestwich et al (US 8,399,430; ‘430; of record) in view of Prestwich et al (US 2013/0035307; ‘307; of record) and further in view of Prestwich et al (WO 2011/156445; cited in IDS filed 12/31/2019; ‘445; of record) and Schleimer (Annual Review of Pathol. Mech. Dis., 2017, 12, 331-357; first published online in advance on Dec. 05, 2016; cited in IDS filed 12/31/2019; of record and newly cited necessitated by amendment) has been withdrawn and replaced by new art rejection as set forth below. The rejection of Claims 33-36 under 35 U.S.C. 
6. The rejection of Claims 33-35 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-25, 27-28 and 30-32 of U.S. Patent No. 9,549,945 (‘945) and as being unpatentable over claims 1-13 and 24-25 of U.S. Patent No. 10, 179,147 (‘147) in view of Prestwich et al (US 8,399,430; ‘430; of record) and further in view of Prestwich et al (US 2013/0035307; ‘307; of record), Prestwich et al (WO 2011/156445; cited in IDS filed 12/31/2019; ‘445; of record) and Schleimer (Annual Review of Pathol. Mech. Dis., 2017, 12, 331-357; first published online in advance on Dec. 05, 2016; cited in IDS filed 12/31/2019; of record) has been rendered moot by cancelation.
	Claims 31-32, 36-39, 41-43, 45-50 and 66-67 are pending in the case.
	In claims 31and 32 the expression of some components have been deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 recites some components as in claim 31.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 31-32, 36-39, 41-43, 46-47, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Prestwich et al (US 8,399,430; ‘430; of record) in view of Prestwich et al (US 2013/0035307; ‘307; of record) and further in view of Prestwich et al (WO 2011/156445; cited in IDS filed 12/31/2019; ‘445; of record) and Kato (Allergology International, 2015, 64, 121-130; newly cited).
‘430 teaches a method of treating chronic rhinosinusitis in a subject comprising nasal administration of a composition comprising a first modified hyaluronan or a pharmaceutically acceptable salt or ester thereof (col. 5, lines 24-37; col. 10, lines 44-55; col. 11, lines 11-36-inflammatory respiratory disorders; col. 14, lines 22-34-sinusitis;). The first modified hyaluronan comprises (i) at least one C-6 OH proton of the N-acetyl-glucosamine residue substituted with a methyl group per disaccharide unit (col. 5, lines 24-37), and (ii) has an average molecular weight of 1kDa to 15kDa (col. 7, lines 5-9) and (iii) a degree of sulfation of 2.5-4.0 sulfate groups per disaccharide unit (col. 6, lines 65-67; limitation of claim 31, part (a), limitation of claim 37, part of the limitations of claim 38). The teaching that at least one C-6 OH proton of the N-acetyl-glucosamine residue substituted with a methyl group per disaccharide unit suggests that the degree of methylation can be higher. The composition can be administered in the form of a spray, nasal wash (col. 10, lines 44-57; limitations of claim 41). The teaching of ‘430 at col. 1, line 66 through col. 2, line 4, is a suggestion to one of ordinary skill in the art that a combination of two modified hyaluronans having the structural features as above can be used in a method of treating rhinosinusitis (as in parts (a) and (b) of claim 31). ‘430 teaches that its composition treats/reduces/eliminates one or more symptoms of chronic rhinosinusitis (col. 10, lines 44-55, col. 11, lines 11-36, col. 12, lines 19-45; as in claim 31). According to‘430, its compounds are useful for treating inflammatory conditions involving eosinophils (col. 12, lines 19-45). This reduce the amount of eosinophils in the claimed method (as in claim 47) since rhinosinusitis is also an inflammatory condition.
‘430 does not teach the use of a second modified hyaluronan wherein pyridine is covalently bonded to it (as in claim 31, part (b)). ‘430 also does not teach the limitations of claims 32, 36, 38, 39(part), 42, 43, 46, 48 and 50.
‘307 teaches the use of hyaluronan derivative wherein the degree of methylation of the C-6 OH is 0.03-0.3 methyl groups per disaccharide unit (paras 0036, 0039 and 0055; as in claim 31, parts (a) and (b) regarding degree of methylation). According to ‘307, inflammatory agents can be included in its composition (para 0061). However, in view of the teachings of ‘430 wherein the modified hyaluronan itself is an anti-inflammatory agent, the artisan would find it obvious to adjust the degree of methylation to be in the range of 0.03-0.3 (as in claim 36) in the modified hyaluronan of ‘430.
	‘445, drawn to treatment of chronic inflammatory disorders like sinusitis, teaches the use of modified hyaluronan as active agent wherein the hyaluronan has pyridine covalently attached to it (page 2, last paragraph; page 7, lines 10-13, page 18, lines 21-25; as in claim 31, part (b)). The amount of pyridine present in the composition is in the range of 0.1wt% to 4.0wt% (page 20, lines 4-18). In view of this teaching, it would have been obvious to the artisan to modify the method of ‘430 in order to provide a composition of hyaluronan having the claimed percentage of covalently bonded pyridine as one of the active agents (as in claim 38) in a method of treating chronic rhinosinusitis. In view of the teachings of ‘430, ‘307 and‘445, it would also be obvious to the artisan to make and use the first and second modified hyaluronan as in claim 39. ‘445 teaches the use of organic and metal salts of modified hyaluronan (pages 33 and 34, claims 1 and 16 of ‘445; limitations of claims 42-43). 
inflammation of the upper airways and sinuses. It is characterized by eosinophilia (abstract). Several cytokines are involved in the control the inflammation (page 123, left col., sub-heading-Inflammatory patterns in eosinophilic CRSwNP; page 124-left col-sub-heading below Fig. 2; as in claims 31 and 32). Elevation in IgE proteins has also been reported (page 127, left col., last paragraph). Chronic rhinosinusitis is known to be characterized by type 1 inflammation with elevated levels of IFN- (page 127-Cocnlusion; as in claim 31). This teaching of Kato indicates that the combination of first modified hyaluronan and the second modified hyaluronan taught by ‘430 and ‘445 would eliminate one or more symptoms of chronic rhinosinusitis as instantly claimed. The artisan would have a reasonable expectation that the hyaluronan combination would also reduce atrophy of the olfactory and respiratory epithelium and the other conditions as in claim 46.
	Since several components are involved in eosinophilia and inflammation in chronic rhinosinusitis (according to Kato) one of ordinary skill in the art would look for reduction in the gene expression of these components as in instant claims 31 and 32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising the claimed combination of the modified hyaluronans in a method of reducing or eliminating one or more symptoms of chronic rhinosinusitis since the use of the claimed combination of agents for the same reduction or elimination of symptoms of chronic rhinosinusitis is suggested in the prior art.
It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose. In re Kerkhoven, 626 F. 2d 846, 205 USPQ 1069 (CCPA 1980). Motivation to combine and use is to provide a single composition having an 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A) and (C) above are seen to be applicable here since based on the prior art teachings, the first and the second improve the method of the prior art to yield predictable results by making a combination of the first and second modified hyaluronan and administer in in the instant method. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.
Claims 31-32, 45-46, 48-49, 50, 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Prestwich et al (US 8,399,430; ‘430; of record) in view of Prestwich et al (US 2013/0035307; ‘307; of record) and further in view of Prestwich et al (WO 2011/156445; cited in IDS filed 12/31/2019; ‘445; of record), Kato (Allergology International, 2015, 64, 121-130; newly cited) and Schleimer (Annual Review of Pathol. Mech. Dis., 2017, 12, 331-357; first published online in advance on Dec. 05, 2016; cited in IDS filed 12/31/2019; of record).
The teachings of ‘430, ‘307, ‘445 and Kato are set forth above. They do not expressly teach the limitations of the instant claims.
Schleimer teaches that chronic rhinosinusitis is a disease of inflammation of the nose and paranasal sinuses characterized by persistent symptoms including congestion, stuffiness, nasal discharge, pain and facial pressure, loss of sense of smell (anosmia), cough and fatigue. Certain microbial species like Staphylococcus aureus have been implicated in driving inflammation (page 332, Introduction; as in claims 45 and 49). Therefore, administration of the active agent combination of ‘430 and ‘445 will reduce the above symptoms, conditions, anosmia, dysnosmia and inhibit bacterial growth as in claims 45-46, 49-50 and 66-67. Schleimer teaches that IL-13 expression is increased (page 343, last paragraph), which induces an IgE response. According to‘430, its compounds are useful for treating inflammatory conditions involving eosinophils (col. 12, lines 19-45). Kato teaches the involvement of several interleukins and elevations of IgE reduce the amount of eosinophils thereby reducing IgE protein as in claim 48. Schleimer also teaches that IL-6 is enhanced in chronic rhinosinusitis (as in claim 31). CRS phenotype most likely results from the combined effects across critical pathways that control the immunobiology of nasal mucosa. Epigenetic changes create de facto genetic changes by altering gene expression (see under subheading Genetic Factors in development of CRS at page 553). IL-5 was also high in some patients (page 556, right col. first full paragraph). Increased IL-17 expression has also been detected (page 553, left col., first full paragraph). BAFF, an activating factor of the TNF family is also elevated (page 555, left col. full paragraph below figure). These teachings of Schleimer tells one of ordinary skill in the art that elevated levels of IL’s and TNF’s are involved in chronic rhinosinusitis (components recited in claims 31-32). Since the combined teachings of ‘430, ‘307 and ‘445 suggest that a combination of two modified HA’s are useful for treating chronic rhinosinusitis, the administration of the said combination should reduce or eliminate one or more symptoms of chronic rhinosinusitis by reducing gene expression of the various factors as in claims 31-32 in view of Schleimer and Kato.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising the claimed combination of the modified hyaluronans in a method of reducing or eliminating one or more symptoms of chronic rhinosinusitis since the use of the claimed combination of agents for the same reduction or elimination of symptoms of chronic rhinosinusitis is suggested in the prior art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made 
According to the rationale discussed in KSR above, the rationale in (A) and (C) above are seen to be applicable here since based on the prior art teachings, the first and the second modified hyaluronans are known to be used as active agents for treating rhinosinusitis. Thus, it is obvious to combine prior art elements and improve the method of the prior art to yield predictable results by making a combination of the first and second modified hyaluronan and administer in in the instant method. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 103 arguing that as set forth in the Declaration, although the ‘430 patent does reference IL-4 and IL-13, there is no teaching that SAGES will reduce gene expression of these interleukins due to activity of RAGE in CRS. The ‘430 patent teaches that in the case of atopic dermatitis, dermal antigens activate Th2 lymphocytes that secrete cytokines such as IL-4 and IL-13. This results in the recruitment of eosinophils into the skin, which releases toxins that allergic skin diseases. The Declaration also provides evidence that increasing the expression of certain genes deceases the number of eosinophils with respect to atopic dermatitis (Simon reference). Claim 31 has been amended to recite reducing gene expression of IL-6 and interferon-gamma. The art of record does not teach such a reduction. In view of the evidence provided in the Declaration and the amendment to claim 31 the instant claims would not have been obvious (pages 6-8-Remarks).
Applicant’s arguments and the affidavit have been considered but are not found to be persuasive. Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988 and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
The prior art teaches that one of the conditions that can be treated via administration of the modified hyaluronic acids is chronic rhinosinusitis. The treatment of the said condition indicates that the active agents reduce or eliminate the symptoms associated with chronic rhinosinusitis. There need not be an express teaching regarding this. Schleimer teaches that IL’s 
  Moreover, the wherein clause in claim 31 merely recites the intended result of a process step positively recited. See MPEP 2111.04. In the instant case the prior art teaches administration of the first and the second modified HA for treating rhinosinusitis individually. 
Further, note that the recitation "wherein the composition reduces gene expression" in the claim is considered merely a mechanism of action. Note that it has been held that a mechanism of action of a treatment would not by itself carry patentable weight if the prior art teaches the same or nearly the same method steps.  In the instant case both the hyaluronic acid derivatives are taught to be administered for treatment of sinusitis. Thus, Applicant’s recitation does not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
The teaching of the ‘430 patent (at the cited passage) is with regard to atopic dermatitis and eosinophils may be decreased in such a case. However, this does not mean that eosinophils are decreased in the case of rhinosinusitis also. The Kato reference cited teaches that rhinosinusitis is characterized by eosinophilia and cytokines are involved, including IgE. 	In view of this teaching of Kato it would be clear to the artisan that administration of the HA’s taught by the ‘430, ‘307 and ‘445 references will reduce gene expression and thereby reduce or eliminate symptoms of chronic rhinosinusitis. The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-32, 36-39, 41-43, 45-50 and 66-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-25, 27-28 and 30-32 of U.S. Patent No. 9,549,945 (‘945) and as being unpatentable over claims 1-13 and 24-25 of U.S. Patent No. 10, 179,147 (‘147) in view of Prestwich et al (US 8,399,430; ‘430; of record) .  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claim 31 is drawn to a method of treating chronic rhinosinusitis in a subject comprising administering a combination of two modified hyaluronans having the same average molecular weight, degree of methylation and degree of sulfation wherein the second modified hyaluronan has pyridine covalently bonded to the hyaluronan. Dependent Claim 32 recites reduction of specific components. Dependent claims 36-39, 41-43, 45-50 and 66-67 recite limitations regarding reduction of gene expression, degree of methylation, sulfation, amount of pyridine, prodrug, and salts of the modified hyaluronan, reduction of symptoms and inhibition of growth of bacterial biofilm and specific symptoms.
Claims 1-2, 4-25, 27-28 and 30-32 of ‘945 and claims 1-13 and 24-25 of ‘147 are drawn to a method of treating inflammation which can be rhinitis or sinusitis via administration of a hyaluronan having the same modifications including salts and esters and combinations thereof, including hyaluronan that has pyridine covalently bonded to it (‘147).
The co-pending claims differ from the instant claims in that the instant claims employ a combination of two modified hyaluronans, one of which has pyridine covalently bonded to it, whereas the co-pending claims use only a single modified hyaluronan. 
The teachings of the secondary references are set forth above. These teachings render obvious the use of a combination of two modified hyaluronans in the claimed method.

  In the instant case, ‘945 and ‘147 teach the separate use of the modified hyaluronans in the same method of treatment applicant claims.  Although the copending claims do not employ a combination of two modified hyaluronans, one of ordinary skill in the art would readily recognize that the two modified hyaluronans taught by the copending claims could be combined and employed in the instant method with a reasonable expectation of success.  The use of known members of classes of agents in methods of treatment taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that a combination of the active agents taught in individually in the prior art for the same purpose would alter the nature of the product combination and thus the unobviousness of the method of using it.

Response to Applicant’s Remarks
Regarding the double patenting rejection applicant has presented the same argument, namely that the references cited do not disclose reduction in gene expression of IL-6 and interferon-gamma as in claim 31. The Declaration teaches that increased IFNG and IL-6 decreases the number of eosinophils with respect to atopic dermatitis. For this reason, the instant claims would not have been obvious in view of the claims of ‘945.
.



Conclusion
1. Pending claims 31-32, 36-39, 41-43, 45-50 and 66-67 are rejected.
2. Claims 1-30, 33-35, 40, 44 and 51-65 have been canceled.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GANAPATHY KRISHNAN/
 Primary Examiner, Art Unit 1623